DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 April 2021 and 10 December 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sao et al. (USPGPub 20180166489 A1) in view of Hersch et al. (USPGPub 20170113481 A1).

Regarding claim 1, Sao teaches a moiré pattern imaging device, comprising: a light-transmitting film (102), comprising a plurality of optical elements (104/105), and a light-incident surface and a light-exit surface opposite to each other, the optical elements (104/105) being disposed on the light-incident surface, the light-exit surface or a combination thereof (see figures 1 and 2, modulator 102 (i.e. light-transmitting film) with first grating pattern 104 on the light incident surface and second grating pattern 105 on the light-exit surface); and an optical sensor (103), comprising a photosurface, the photosurface facing the light-exit surface of the light-transmitting film (102), the photosurface being provided with a plurality of pixels (103a), and the pixels (103a) being arranged in two dimensions to form a pixel array (see figure 2, image sensor 103 having a surface 103a facing the light exit surface of modulator 102 (i.e. light transmitting film) having a plurality of pixels 103a arranged in a grid-like form). However, Sao fails to teach wherein the optical elements are microlenses and the microlenses being arranged in two dimensions to form a microlens array; and wherein the microlens array and the pixel array correspondingly form a moiré pattern effect to produce an imaging magnification effect, and the photosurface of the optical sensor senses light and forms a moiré pattern magnification image.
	However, Hersch teaches wherein the optical elements are microlenses (301a-c/302a-c) and the microlenses (301a-c/302a-c) being arranged in two dimensions to form a microlens array (see figure 3, see revealing layer lenslets 301a-301c (i.e. microlens array) and base layer lenslets 302a-302c); and wherein the microlens array and the pixel array correspondingly form a moiré pattern effect to produce an imaging magnification effect, and the photosurface of the optical sensor senses light and forms a moiré pattern magnification image (¶174, The sampling of a 2D array of micro-shapes (FIG. 20A, 2000) by an array of tiny holes 2001 or by a 2D array of microlenses yields 2D moiré shapes 2007 formed of enlarged and rotated instances of the micro-shape 2003).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sao to incorporate the teachings of Hersch to further include microlenses as the optical element in order to converge/condense light onto the sensor, providing a stronger signal. 

Regarding claim 2, Sao as modified by Hersch teaches the moiré pattern imaging device according to claim 1, wherein the pixels (Sao 103a) of the photosurface of the optical sensor (Sao 103) respectively sense light corresponding to the microlenses (Hersch 301a-c/302a-c) to obtain a plurality of photosensitivity values, and the photosensitivity values jointly form the moiré pattern magnification image (Sao, ¶62, The surface of the image sensor 103 has pixels 103a as light-receiving elements arranged regularly in a grid-like form. This image sensor 103 converts optical images received by the pixels 103a to image signals as electrical signals. The image signals output from the image sensor 103 are subjected to image processing by the image processing unit 106 as an image processing unit, and output to the image display unit 107 or the like).

Regarding claim 3, Sao as modified by Hersch teaches the moiré pattern imaging device according to claim 1, wherein the microlenses (Hersch 301a-c/302a-c) of the microlens array have a first array period, the pixels (Sao 103a) of the pixel array have a second array period, and the first array period is different from the second array period to enable the microlens array and the pixel array to form the moiré pattern effect (Hersch, see figure 3, revealing layer lenslets 301a-c repeating with period Tr and base layer lenslets repeating with period Tb (note: since the two microlens arrays have different periods, and there is only one pixel array, at least one of these microlens array periods would have to be different from the pixel array period)).

Regarding claim 8, Sao as modified by Hersch teaches the moiré pattern imaging device according to claim 1, further comprising a light-transmitting membrane (Sao 102, bottom surface), wherein the light-transmitting membrane (Sao 102, bottom surface) and the light-transmitting film (Sao 102, top surface) are coaxially disposed, the light-transmitting membrane (Sao, 102, bottom surface) is provided with a plurality of lens units (Hersch 302a-c), the lens units (Hersch 302a-c) are arranged in two dimensions to form an array lens group, and the array lens group corresponds to the microlens array (Sao, see figure 2, transparent grid substrate 102a on which two separate grating patterns 104 and 105 are disposed; and Hersch, see figure 3, see revealing layer lenslets 301a-301c (i.e. microlens array) and base layer lenslets 302a-302c (i.e. array lens group)).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sao et al. (USPGPub 20180166489 A1) in view of Hersch et al. (USPGPub 20170113481 A1) as applied to claim 1 above, and further in view of Nicol et al. (USPGPub 20130194482 A1).

Regarding claim 4, Sao as modified by Hersch teaches a light-transmitting film (Sao 102) and an optical sensor (Sao 103) coaxially disposed (Sao, see figure 2), as well as a microlens array (Hersch, see figure 3, revealing layer lenslets 301a-301c (i.e. microlens array) and base layer lenslets 302a-302c). However, the combination fails to explicitly teach wherein a specific angle is set between the microlens array and the pixel array to enable the microlens array and the pixel array to form the moiré pattern effect.
	However, Nicol teaches wherein a specific angle is set between the microlens array and the pixel array to enable the microlens array and the pixel array to form the moiré pattern effect (¶6, A Moiré pattern is an interference pattern created, for example, when two entities with regular structures (e.g., a grid pattern such as the pixel array and a grid pattern defined by the microlens array) are overlaid at an angle (e.g., rotated relative to each other), or when those regular patterns have slightly different mesh sizes (i.e., different spatial frequencies). FIGS. 2(a) and 2(b) illustrate examples of Moiré patterns from superimposing grid lines 11 and 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sao and Hersch to incorporate the teachings of Nicol to further include a rotation of the microlens array in relation to the pixel array because it is a common way of making moiré pattern, whether wanted or unwanted. 

Regarding claim 7, Sao as modified by Hersch and Nicol teaches the moiré pattern imaging device according to claim 4, wherein the microlenses (Hersch 301a-c/302a-c) of the microlens array have a first array period, the pixels (Sao 103a) of the pixel array have a second array period, and the first array period is different from the second array period (Hersch, see figure 3, revealing layer lenslets 301a-c repeating with period Tr and base layer lenslets repeating with period Tb (note: since the two microlens arrays have different periods, and there is only one pixel array, at least one of these microlens array periods would have to be different from the pixel array period)). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sao et al. (USPGPub 20180166489 A1) in view of Hersch et al. (USPGPub 20170113481 A1) and Nicol et al. (USPGPub 20130194482 A1) as applied to claim 4 above, and further in view of Nakajima (USPGPub 20180095275 A1).

Regarding claim 6, Sao as modified by Hersch and Nicol teaches a light-transmitting film along an optical axis (Sao, see figure 2). However, the combination fails to explicitly teach a driving device, wherein the driving device is connected to the light-transmitting film to drive the light-transmitting film to rotate relative to the optical axis.
	However, Nakajima teaches a driving device (205-1 through 205-4), wherein the driving device (205-1 through 205-4) is connected to the light-transmitting film to drive the light-transmitting film to rotate relative to the optical axis (¶63, the micro lens array 202 is rotated around the X axis or around the Y axis by driving the piezo elements 205-1 through 205-4 (refer to FIG. 2)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sao, Hersch, and Nicol to incorporate the teachings of Nakajima to further include a driving device because a drive unit that changes a positional relationship of the image sensor and the micro-lens array to prevent blurring of an image captured by the pixel groups (Nakajima abstract). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sao et al. (USPGPub 20180166489 A1) in view of Hersch et al. (USPGPub 20170113481 A1) as applied to claim 1 above, and further in view of Powell (U.S. Patent No. 9945988 B2).

Regarding claim 9, Sao as modified by Hersch teaches a light-transmitting membrane (Sao 102) and a light-transmitting film (Sao 102) (Sao, see figure 2). However, the combination fails to explicitly teach wherein the light-transmitting membrane and the light-transmitting film selectively axially move relative to each other to a first position or a second position, the first position enables the moiré pattern magnification image to have a first magnification, the second position enables the moiré pattern magnification image to have a second magnification, and the first magnification is different from the second magnification.
	However, Powell teaches wherein the light-transmitting membrane (any one the lens systems 624) and the light-transmitting film (any one of lens systems 624) selectively axially move relative to each other to a first position or a second position, the first position enables the moiré pattern magnification image to have a first magnification, the second position enables the moiré pattern magnification image to have a second magnification, and the first magnification is different from the second magnification (see figure 10, positioners 628 connected to lens systems 624 (i.e. lens arrays); and col. 14, lines 61-64, The positioner(s) may be coupled to the first lens array assembly 402 and/or the second lens array assembly 404. The positioner(s) may be configured to adjust the size of the gap t.sub.g).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sao and Hersch to incorporate the teachings of Powell to further include a movement of the light-transmitting elements along an axis because [t]he adjustment may be useful for addressing object light of varying object conjugate distances z.sub.1 (Powell col. 14, lines 64-66). 

Regarding claim 10, Sao as modified by Hersch and Powell teaches the moiré pattern imaging device according to claim 9, further comprising a driving device (Powell 628), wherein the driving device (Powell 628) is connected to at least one of the light-transmitting membrane (Powell 624, Sao 102, Hersch 302a-c) and the light-transmitting film (Powell 624, Sao 102, Hersch 301a-c) to drive the light-transmitting membrane (Powell 624, Sao 102, Hersch 302a-c) and the light-transmitting film (Powell 624, Sao 102, Hersch 301a-c) to axially move relative to each other (Powell, see figure 10, positioners 628 connected to lens systems 624 (i.e. lens arrays); and col. 14 line 66 – col. 15, line 1, the positioner(s) include a slide, stage, or other actuator or moveable element on which the assembly 402, 404 is mounted or otherwise disposed).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sao et al. (USPGPub 20180166489 A1) in view of Hersch et al. (USPGPub 20170113481 A1) as applied to claim 1 above, and further in view of Nakajima (USPGPub 20180095275 A1).

Regarding claim 11, Sao as modified by Hersch teaches a light-transmitting film (Sao 102, Hersch 301a-c). However, the combination fails to explicitly teach an optical lens, wherein the optical lens and the light-transmitting film are coaxially disposed.
	However, Nakajima teaches an optical lens, wherein the optical lens (102) and the light-transmitting film are coaxially disposed (see figure 1, image capturing lens 201).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Sao and Hersch to incorporate the teachings of Nakajima to further include an optical lens because an image capturing lens 201 projects light from a photographic subject upon a micro-lens array 202 (Nakajima ¶42), allowing for a stronger signal to be received. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, the prior art of record individually or combined fails to teach the moiré pattern imaging device according to claims 4 and 1 as claimed, more specifically in combination with wherein the specific angle enables a periodic difference to be produced between the microlens array and the pixel array, the periodic difference is less than an array period of the pixel array, and the array period is a center spacing distance between the two adjacent pixels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878               

/JENNIFER D BENNETT/Examiner, Art Unit 2878